816 So. 2d 238 (2002)
Azra Rheman VARGAS, Appellant,
v.
David VARGAS, Appellee.
No. 2D01-4309.
District Court of Appeal of Florida, Second District.
May 15, 2002.
Douglas H. Smith of Smith Law Group, Lake Alfred, for Appellant.
Michael P. McDaniel of C. Ray McDaniel, P.A., Bartow, for Appellee.
KELLY, Judge.
Azra Rheman Vargas appeals from a nonfinal order issued without notice that temporarily enjoined her and her husband, David Vargas, from removing their children from the jurisdiction of the circuit court and required her to relinquish the children's passports to her attorney or to her husband. Because neither the husband's motion nor the trial court's order conform to the requirements of Florida Rule of Civil Procedure 1.610, we reverse.
The party seeking a temporary injunction without notice must file a verified pleading or affidavit that alleges specific facts showing immediate and irreparable harm and must detail any efforts made to give notice and the reasons why notice should not be required. Fla. R. Civ. P. 1.610(a). The husband's motion was not verified, he did not file an affidavit, and he did not detail any efforts made to give notice or state why notice should not be required. The trial court's order likewise failed to conform to the requirements of rule 1.610 both in content and in failing to condition the temporary injunction on the posting of a bond. Fla. R. Civ. P. 1.610(b). *239 Our reversal does not preclude the husband from again applying for injunctive relief in accordance with the requirements of rule 1.610.
Reversed.
FULMER and GREEN, JJ., Concur.